        Case: 3:19-mj-00087-slc Document #: 5-1 Filed: 10/09/19 Page 1 of 2




                                        AFFIDAVIT

STATE OF WISCONSIN             )
                               ) ss.
DANE COUNTY                    )

        t   Mark D. Person, being first duly sworn, hereby depose and state as follows:

       1.       I am a Special Agent with the Federal Bureau of Investigation (FBI). I am

currently assigned to the Milwaukee Field Office, Madison Resident Agency. I have

been an FBI Agent for approximately 13 years. I have investigated multiple criminal

violations, including financial crimes, public corruption and bank robberies. I have

received training on search, seizure and arrest, and have participated in the execution of

numerous federal search warrants and arrest warrants.

       2.       On June 12, 2013, Rock County Wisconsin Circuit Court Judge Barbara

McCrory issued an Order of Commitment, ordering Austin L. Hedges, DOB:

10/20/1995, be committed for six months from the date of the hearing to a locked

mental health institution. The court further ordered Hedges be prohibited from

possessing any firearm and the order advised Hedges that federal law provided

penalties for possessing, transporting, shipping, receiving or purchasing a firearm,

including, but not limited to a rifle, shotgun, pistot revolver, or ammunition pursuant

to Title 18, United States Code, Sections 921(a)(3) and (4) and 922(g)(4). The order

further stated the prohibition shall remain in effect until lifted by the court and the

expiration of the mental commitment did not terminate the firearms possession

restriction.

       3.       On June 18, 2013, Hedges signed and dated a list of treatment conditions
       Case: 3:19-mj-00087-slc Document #: 5-1 Filed: 10/09/19 Page 2 of 2




to which he agreed to comply, including "I understand that under the Court's Order, I

will be prohibited from possessing any firearm and may be criminally prosecuted if I

possess any firearm while that prohibition is in effect."

      4.      On October 9, 2019, federal law enforcement officers executed a search

warrant at Hedges' home in Clinton, WI. When they arrived at the residence, Hedges

had a Smith and Wesson, .380 caliber pistol in his waistband.

      5.      According to Bureau of Alcohot Tobacco, Firearms, and Explosives (ATF)

Special Agent Anthony Rotunno, who was on the scene, the Smith and Wesson pistol

was not manufactured in Wisconsin.

                                                  ~·-
                                                 MARK D. PERSON
                                                 Special Agent
                                                 Federal Bureau of Investigation


           lo ~ r n before me this __ day of October 2019.


Honorable Step en L. Crocker
United States Magistrate Judge




                                             2
